PER CURIAM.
This is an appeal by defendant from an order granting his motion to open his default, and allowing him to plead upon condition that he file an undertaking to secure any judgment that plaintiff may recover. In view of the nature of the default and the *726character of the complaint, we think the order should be modified, by striking out the condition that the defendant be required to file an undertaking; and that the motion should have been granted upon payment of $20 costs.
_ It is so ordered, without costs or disbursements of this appeal to either party.